DETAILED ACTION

Status of Application
Claims 1-21 are pending in the present application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13, respectively, of U.S. Patent No. 10,958,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function but with different terminology.
Please note that in the interest of time, the examiner is selecting one of the independent claims from the instant application and U.S. Patent for the double patenting rejection table below.
Instant Application
U.S. Patent No. 10,958,977 B2
Claim 1.
	A system for managing an entertainment system, comprising: 
	at least one hardware processor that:
		determines a first state of a rendering component of the entertainment system prior to receiving a first instruction to enter a second state for presenting media content; and
		transmits a second instruction that is configured to cause the rendering component of the entertainment system to return to the first state based on a determination that the rendering component of the entertainment system is not in the first state and has been instructed by a computing device executing a media application to exit the second state.
Claim 1.
	A system for managing an entertainment system, comprising: 
	at least one hardware processor that: 
		determines a first state of a rendering component of the entertainment system prior to receiving a first instruction to enter a second state for presenting media content, wherein the first state specifies at least one configuration setting for the rendering component of the entertainment system; and 
		in response to determining that the rendering component of the entertainment system is not in the first state and has been instructed by a computing device executing a media application to exit the second state, transmits a second instruction over a communication network that causes the rendering component of the entertainment system to return to the first state having the at least one configuration setting.

Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,958,977 B2.
Claims 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, and 14 of U.S. Patent No. 10,958,977 B2.
Claims 4, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, and 15 of U.S. Patent No. 10,958,977 B2.
Claims 5, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 10, and 16 of U.S. Patent No. 10,958,977 B2.
Claims 6, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 11, and 17 of U.S. Patent No. 10,958,977 B2.
Claims 7, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 12, and 18 of U.S. Patent No. 10,958,977 B2.




Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10,284,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function but with different terminology.
Please note that in the interest of time, the examiner is selecting one of the independent claims from the instant application and U.S. Patent for the double patenting rejection table below.
Instant Application
U.S. Patent No. 10,284,913 B2
Claim 1.
	A system for managing an entertainment system, comprising: 
	at least one hardware processor that:
		determines a first state of a rendering component of the entertainment system prior to receiving a first instruction to enter a second state for presenting media content; and
		transmits a second instruction that is configured to cause the rendering component of the entertainment system to return to the first state based on a determination that the rendering component of the entertainment system is not in the first state and has been instructed by a computing device executing a media application to exit the second state.
Claim 1.
	A system for managing an entertainment system, comprising: 
	at least one hardware processor configured to: 
		determine a first state of a rendering component of the entertainment system prior to receiving a first instruction from a mobile device executing a streaming media application to enter a second state for presenting streaming media content, wherein the first state specifies at least one configuration setting for the rendering component of the entertainment system; 
		receive a second instruction from the mobile device executing the streaming media application to exit the second state; and 
		in response to receiving the second instruction and in response to determining that the rendering component of the entertainment system is not in the first state, transmit a third instruction over a communication network that is configured to cause the rendering component of the entertainment system to return to the first state having the at least one configuration setting.

Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,284,913 B2.
Claims 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, and 14 of U.S. Patent No. 10,284,913 B2.
Claims 4, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, and 15 of U.S. Patent No. 10,284,913 B2.
Claims 5, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 10, and 16 of U.S. Patent No. 10,284,913 B2.
Claims 6, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 11, and 17 of U.S. Patent No. 10,284,913 B2.
Claims 7, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 12, and 18 of U.S. Patent No. 10,284,913 B2.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 7-10, 14-17, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chardon et al, U.S. Publication No. 2012/0249890 A1.
Referring to claims 1, 8, and 15, taking claim 1 as exemplary, Chardon discloses a system for managing an entertainment system [system of fig. 1], comprising: 
at least one hardware processor [fig. 1, paragraph 63, multi-media gateway 110] that:
determines a first state of a rendering component [fig. 1, paragraph 63, The states may be tracked by knowing initial states of the HDMI appliance, and thereafter calculating and updating the states based on the CEC command codes transmitted to the HDMI appliance; e.g., element 100 determines a first state of the HDMI display 105a (rendering component) to be HDMI 2 input state; paragraph 65 also discloses the use of HDMI input states] of the entertainment system [system of fig. 1] prior to receiving a first instruction to enter a second state for presenting media content [paragraph 43, the multi-media gateway is a bridge device for communicating command codes received from remote-control device 115 to the HDMI appliances; remote control device 115 may issue a command received by the multi-media gateway to enter HDMI 1 input state where HDMI 1 input used for presenting media content; the examiner notes that a user can set the HDMI 2 input state and then a user can provide a command to switch the HDMI input state to input state 1, hence HDMI 2 input state is determined prior to receiving the first instruction to enter HDMI input state 1]; and
transmits a second instruction that is configured to cause the rendering component of the entertainment system to return to the first state based on a determination that the rendering component of the entertainment system is not in the first state [paragraphs 63, 65, If the remote-control engine determines that an HDMI appliance is not in an intended state after the CEC command codes are transmitted to the HDMI appliance, then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended states; multi-media gateway will transmit a second instruction causing the HDMI display to return to HDMI 2 input state based on a determination that HDMI display is not in the intended state (HDMI 2 input state)] and has been instructed by a computing device executing a media application to exit the second state [paragraphs 31, 65, 67, remote control 115 can be a smart phone device with remote control software application which transmits CEC commands codes to change the HDMI input state of display 105a; hence if remote control 115 issues a CEC command code to multi-media gateway 110 to exit HDMI 1 input state and enter HDMI 2 input state, but multi-media gateway 110 determines that the HDMI display is not in the HDMI 2 input intended state after the CEC command codes are transmitted to the HDMI display, 110 will then determine a set of IR command codes to transmit to the HDMI display to place the HDMI display in the HDMI 2 input state].
Referring to claims 2, 9, and 16, taking claim 2 as exemplary, Chardon discloses the system of claim 1, wherein the first state specifies at least one configuration setting for the rendering component of the entertainment system [paragraphs 63, 64, HDMI input state specifies an input configuration setting].
Referring to claims 3, 10, and 17, taking claim 3 as exemplary, Chardon discloses the system of claim 1, wherein the first instruction causes the rendering component to stop being in the first state [paragraph 43, remote control device 115 may issue a command received by the multi-media gateway to enter HDMI 1 input state where HDMI 1 input state causes the HDMI display to stop being in HDMI 2 input state].
Referring to claims 7, 14, and 21, taking claim 7 as exemplary, Chardon discloses the system of claim 1, wherein the at least one hardware processor is further configured to generate the third instruction based on the determination of the first state [paragraphs 63, 65, If the remote-control engine determines that an HDMI appliance is not in an intended state after the CEC command codes are transmitted to the HDMI appliance, then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended states; generating CEC command codes to transmit to the HDMI appliance based  on the determination that the first state is not the current state].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 11, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chardon, in view of Woolgar, U.S. Publication No. 2007/0169150 A1.
Referring to claims 4, 11, and 18, taking claim 4 as exemplary, Chardon does not explicitly disclose the system of claim 1, wherein the at least one hardware processor is further configured to select a source component based on the source component being an active signal source for the rendering component of the entertainment system in response to receiving the first instruction.
However, Woolgar discloses wherein the at least one hardware processor is further configured to select a source component based on the source component being an active signal source for the rendering component of the entertainment system in response to receiving the first instruction [paragraph 39, A component is made active by an event in the system, for example a user invoking Play on a VCR, DVD, etc. or perhaps selecting a new AV channel (e.g. broadcast TV station) to be presented; certain embodiments are able to resolve which component (signal) to select in such a circumstance] in order to provide automatic configuration of the system thereby increasing user friendliness [paragraphs 2, 29].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the system of Chardon to provide automatic configuration of the system thereby increasing user friendliness. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the at least one hardware processor is further configured to select a source component based on the source component being an active signal source for the rendering component of the entertainment system in response to receiving the first instruction.
Claims 5, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chardon, in view of Blanchard et al (hereinafter Blanchard), U.S. Publication No. 2011/0128442 A1.
Referring to claims 5, 12, and 19, taking claim 5 as exemplary, Chardon does not explicitly disclose the system of claim 1, wherein the at least one hardware processor is further configured to:
transmit a query over a communications bus; and receive an indication of a configuration setting of the rendering component in response to the query.
However, Blanchard discloses wherein the at least one hardware processor is further configured to:
transmit a query over a communications bus [paragraphs 28-29, 30-32]; and 
receive an indication of a configuration setting of the rendering component in response to the query [paragraphs 28-29, 30-32, Such determination is accomplished by the source initiating a handshake at 304 with the sink that includes a query message to determine the capabilities of the HDMI sink; a method carried out at an HDMI source device involves sending a message from the HDMI source device via an HDMI interface that queries whether an HDMI sink device can receive closed captioning (CC) data via the HDMI interface at 304; receiving an indication from the HDMI sink device that either affirms that the HDMI sink device can receive CC data via the HDMI interface or establishes that the HDMI sink device cannot receive CC data via the HDMI interface at 312; configuration setting of receiving CC data], in order to provide ease of use and convenience of access [Blanchard, paragraph 27].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the system of Chardon to provide ease of use and convenience of access. It is for this reason one of ordinary skill in the art would have been motivated to implement transmit a query over a communications bus; and receive an indication of a configuration setting of the rendering component in response to the query.
Claims 6, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chardon, in view of Lazarro et al (hereinafter Lazarro), U.S. Publication No. 2014/0091912 A1 (Provisional application 61/708,567 filed on Oct. 1, 2012).
Referring to claims 6, 13, and 20, taking claim 6 as exemplary, Chardon discloses the system of claim 1, wherein the at least one hardware processor is further configured to transmit a third instruction over a communication network [paragraphs 63, 65,  then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance] that is configured to cause the rendering component of the entertainment system to return to the first state [paragraphs 63, 65,  then the remote-control engine is configured to determine a set of IR command codes to transmit to the HDMI appliance to place the HDMI appliance in the intended state] having the at least one configuration setting [paragraphs 63, 65, intended input of such as HDMI input 2 state].
Chardon does not explicitly disclose wherein the third instruction is for setting a configuration setting of the rendering component to a value that the configuration setting was set to when the first instruction was detected.
However, Lazarro discloses wherein the third instruction is for setting a configuration setting of the rendering component to a value that the configuration setting was set to when the first instruction was detected [paragraph 97, The state just before detection of the end of the activity may also be determined by analyzing current state data and, based at least in part on last user input event (or command transmission) that triggered detection of the end of the event, determining what the state prior to the triggering event was. For instance, if detecting the end of the activity includes detecting user input corresponding to a power off command, it can be determined that, prior to causing the power of the corresponding appliance to be off, its power was on. Volume settings, channel settings, and other settings that may be reset (while maintaining state data) upon detection of the power off user input may be stored in memory so as to not be lost upon reset. The generated end state data may be stored 1110 in memory of the remote control or another device], in order to provide a remote control system in a more intuitive and expandable manner [paragraph 7].
One of ordinary skill in the art at the time of applicant’s invention would have clearly recognized that it is quite advantageous for the system of Chardon to provide a remote control system in a more intuitive and expandable manner [Lazarro, paragraph 7]. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the third instruction is for setting a configuration setting of the rendering component to a value that the configuration setting was set to when the first instruction was detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181